Citation Nr: 0425309	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a bipolar disorder and/or 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to January 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for 
schizophrenia.

The Board notes that in March 2002, the RO readjudicated the 
veteran's claim for a bipolar disorder (claimed as a 
neuropyschiatric condition/schizophrenia under the provisions 
of the Veterans Claims and Assistance Act (VCAA)).  The claim 
remained denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include a bipolar disorder 
and/or schizophrenia.  The veteran's service medical records 
reflect that in January 1976, the veteran submitted to a 
psychiatric evaluation.  He reported a history of prior 
treatment for a psychiatric disorder.  The examiner commented 
that the veteran demonstrated emotional inconstancy and was 
intolerant of stress.  The record reflects that the veteran 
has undergone treatment for a psychiatric disability 
subsequent to service.  In light of the fact that there has 
been no opinion as to the nature and etiology of the 
veteran's psychiatric condition and the fact that the 
veteran's psychiatric disability may have preexisted service, 
the Board finds that an attempt should be made to secure all 
records of treatment of a psychiatric disability prior to 
service, as well as a clinical opinion as to the nature and 
etiology of any current psychiatric disability, to include 
aggravation of any psychiatric disability demonstrated to 
have existed prior to service.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a psychiatric disability 
prior to, and since, his military 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability is etiologically 
related to his service in the military, 
to include whether it is at least as 
likely as not that the veteran's 
preexisting psychiatric disability was 
aggravated by the veteran's service in 
the military.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	

                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



